DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “ a third select gate including a fifth portion extending in the first direction and a sixth portion electrically connecting to the fifth portion, the sixth portion being provided at a different location from the fourth portion in the first direction and the second direction, the third select gate and the second select gate being arranged at  the third portion in the second direction and provided above the conductive layer; a first insulating layer being provided between the second portion and the fourth portion; a first pillar being provided between the third portion and the fifth portion, an end portion of the first pillar being connected to the conductive layer, and the first pillar extending in a third direction crossing the first and second directions perpendicular to a surface of the substrate; and 2Application No. 16/276,026Reply to Office Action of January 28, 2021, and the Advisory Action of May 17, 2021 as recited in claim 2.

Sun et al (US 2014/0003148 A1) discloses SGS FET may include a control gate fabricated in a conductive select gate source layer, which may be made of any conductive material, but may be made with polysilicon in some embodiments. A source control line may couple to the control gate of the SGS FET in the conductive select gate source layer 1 (Fig [1], Para [0017]).

However, Sun fails to disclose would not have rendered obvious the above-quoted features recited in claim 2.

Claims 3-23 are allowed as those inherit the allowable subject matter from clam 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898